[Cite as In re J.R., 2019-Ohio-2594.]




                              IN THE COURT OF APPEALS OF OHIO
                                 SECOND APPELLATE DISTRICT
                                       CLARK COUNTY

                                                 :
                                                 :
 IN RE: J.R.                                     :   Appellate Case Nos. 2018-CA-125
                                                 :                    2018-CA-126
                                                 :                    2018-CA-127
                                                 :                    2018-CA-128
                                                 :
                                                 :   Trial Court Case Nos. 2017-1229
                                                 :                      2018-0734
                                                 :                      2018-0753
                                                                        2018-0827

                                                     (Appeal from Common Pleas Court-
                                                     Juvenile Division)

                                           ...........

                                           OPINION

                              Rendered on the 28th day of June, 2019.

                                           ...........

JOHN M. LINTZ, Atty. Reg. No. 0097715, Clark County Prosecutor’s Office, Appellate
Division, 50 East Columbia Street, Suite 449, Springfield, Ohio 45502
       Attorney for Plaintiff-Appellee

TIMOTHY B. HACKETT, Atty. Reg. No. 0093480, Office of the Ohio Public Defender, 200
East Broad Street, Suite 1400, Columbus, Ohio 43215
      Attorney for Defendant-Appellant

                                          .............
                                                                                       -2-


HALL, J.

       {¶ 1} J.R., a minor, appeals from the trial court’s dispositional orders in four

consolidated cases committing him to the Department of Youth Services (DYS).

       {¶ 2} The record reflects that J.R. entered admissions in six different cases. Two

of them involved conduct that constituted felony theft if committed by an adult. One

involved conduct that constituted felony abduction. One involved misdemeanor assault.

Another involved misdemeanor criminal damaging and aggravated menacing. The final

case involved a supervised-release violation. (Adjudication hearing Tr. at 5-12). J.R. has

appealed in the three cases involving conduct that constituted felonies if committed by an

adult (App. Nos. 2018-CA-126, 2018-CA-127, and 2018-CA-128). He also has appealed

in the supervised-release violation case (App. No. 2018-CA-125). In each of the three

cases involving felony conduct, the trial court ordered J.R. committed to DYS for a

minimum term of six months. The trial court ordered these six-month terms to be served

consecutively. In the supervised-release violation case, the trial court imposed a 90-day

commitment to DYS. It made this commitment consecutive to the others. (Disposition

hearing Tr. at 6-7).

       {¶ 3} J.R. advances two assignments of error on appeal. First, he contends the

trial court acted without statutory authority when it imposed a consecutive commitment

for a supervised-release violation. Second, he alleges ineffective assistance of counsel

based on his attorney’s failure to object to this unauthorized sentence. For its part, the

State has conceded error. It agrees that a consecutive commitment for a juvenile’s

supervised-release violation is contrary to R.C. 5139.52(F). Having reviewed the statute,

we find J.R.’s argument to be persuasive.
                                                                                         -3-


       {¶ 4} The record reflects that DYS placed J.R. on “parole,” or supervised release,

in August 2018. (Doc. # 19 in T.C. No. 2017-1229). He violated the conditions of that

release and, as set forth above, the trial court ordered him recommitted to DYS custody

for 90 days. Under R.C. 5139.52(F), a period of institutionalization for a supervised-

release violation “shall be served concurrently with any other commitment to the

department of youth services.”1 Therefore, the trial court was obligated by statute to order

the 90-day commitment for the supervised-release violation to be served concurrently

with the other terms it imposed. In re R.H., 8th Dist. Cuyahoga No. 104455, 2017-Ohio-

7064, ¶ 7 (“Sentences for juvenile parole violations must be served concurrently. There

is no other alternative.”). J.R.’s assignments of error are sustained.

       {¶ 5} Because the trial court’s error did not affect its judgments in the cases in

which J.R. entered admissions (App. Nos. 2018-CA-126, 2018-CA-127, and 2018-CA-

128; T.C. Nos. 2018-0734, 2018-0753, and 2018-0827), the judgment in each of those

cases is affirmed.

       {¶ 6} In App. No. 2018-CA-125 (T.C. No. 2017-1229), we reverse the trial court’s

judgment imposing a consecutive 90-day commitment to DYS, and the cause is

remanded for the trial court to impose a concurrent term.

                                     .............



DONOVAN, J. and FROELICH, J., concur.


1 This language in R.C. 5139.52(F) became effective September 19, 2014. It appears to
have been intended to abrogate In re H.V., 138 Ohio St.3d 408, 2014-Ohio-812, 7 N.E.3d
1173, which earlier that year had upheld a trial court’s judgment ordering a juvenile to
serve a commitment for a supervised-release violation consecutively to a commitment for
a new offense.
                         -4-




Copies sent to:

John M. Lintz
Timothy B. Hackett
Hon. Katrine Lancaster